Citation Nr: 1529837	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability. 

2.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 2004 to July 2004 and from March 2010 to April 2011. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California. 

The Veteran testified at an April 2015 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has made statements regarding limited opportunities for advancement due to his ankle disabilities, he has been employed full time as a computer programmer.  As such, the Board finds the issue of a TDIU is not reasonably raised by the record. 


FINDINGS OF FACT

1.  At worst, the Veteran's left ankle disability has been manifested by intermittent pain, swelling, decreased sensation, and fatigability with plantar flexion limited to 25 degrees and extension limited to 15 degrees, walking limited to a quarter mile each day, and use of a tie-up ankle brace once a month. 

2.  The Veteran's right ankle disability is manifested by pain on movement, swelling, decreased sensation, and fatigability with plantar flexion limited to 20 degrees and extension limited to 10 degrees, walking limited to a quarter mile each day, and use of a tie-up ankle brace daily.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent for the left ankle disability are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2014).

2.  The criteria for an initial disability rating of 20 percent for the right ankle disability are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

A.  Legal Criteria 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


B.  Rating Ankle Disabilities

In its March 2012 rating decision, the San Diego RO rated the ankle disabilities at 10 percent each under 38 C.F.R. § 4.59 for painful motion bilaterally.  See DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).    The Veteran contends that he is entitled to a higher rating.  In his notice of disagreement, the Veteran reported having multiple injuries to his ankles from sprains and rolling ankles during service.  He asserted that he has been told that his ankle is 5 degrees from neutral.  He did not perceive this injury getting better.  

Disabilities of the ankle are rated under Diagnostic Codes 5270 through 5274.  At the outset, the Board finds Diagnostic Codes 5270, 5272, 5273 and 5274 are inapplicable.  

Diagnostic Code 5270 (ankle) and 5272 (subastragalar or tarsal joint) relate to ankylosis of the ankle.  May 2011 and April 2013 VA examination reports note no ankylosis in either ankle or associated joints.  No other evaluations of the Veteran's ankle have discussed ankylosis as an issue.  [There is a suggestion of undergoing fusion in the future, and, at that time, the Veteran's ankle may indeed be ankylosed, but neither ankle is at this time.]

Diagnostic Code 5273 is used for disabilities involving a malunion of the talus bone (os calcis or astragalus).  Although the Veteran has arthritis of the talar head, as discussed in more detail below, there is no indication of malunion. 

Diagnostic Code 5274 is related to the surgical removal of the tarsal bone (astragalectomy).  To date, the Veteran has not undergone any surgical procedure involving the ankle.  At the Veteran's April 2015 hearing, he reported being scheduled for surgery six months from the hearing.   Based on the Veteran's discussion, the surgical procedure would involve fusion of the bones rather than removal.  

Diagnostic Code 5271, the remaining diagnostic code, is used to rate disabilities causing limited motion of the ankle.  A 10 percent rating is warranted for a disability of moderate severity.  A 20 percent rating is warranted for a disability of marked severity.  A 20 percent rating is the highest schedular rating available under Diagnostic Code 5271.  

Limitation of motion refers to a point or line beyond which motion is restricted, and cannot progress normally.  See C&P Medical EPSS, http://cptraining.vba.va.gov/ C&P_Training/ Job_Aids/Medical_EPSS.htm (last visited June 25, 2015).   Although moderate and marked are subjective standards not defined by the rating criteria, the Compensation and Pension Medical EPSS training guide, which is used by Veterans Benefits Administration raters to rate disabilities, states that raters should rate an ankle disability as marked if the Veteran is unable to walk without a limp.  Although this guidance is not binding on the Board, the Board reviewed the training guide to give context to the medical findings of record.  The Board evaluated the severity of the ankles together with notations for specific ankles where differences occur.  

C.  Analysis

During service, the Veteran has been diagnosed with musculoligamentous strain in both ankles.  In April 2011, the Veteran reported having intermittent daily pain in both ankles with swelling and decreased sensation.  Prior to the injury, the Veteran ran four miles per day.  Since the injury, he has been forced to cut his running distance in half to two miles per day.  He was also involved in strenuous sports such as basketball and football, but had to give them up as his ankle disabilities worsened.  The Veteran used a supportive brace for both ankles.  April 2011 ankle x-rays were normal with no joint, soft tissue or osseous abnormalities shown.  

At a May 2011 VA examination, range of motion tests revealed that the Veteran's ankles had full range plantar flexion at 45 degrees, but the Veteran could not extend either ankle.  At the time of this examination, the Veteran worked as a computer programmer, a sedentary job, so the ankles did not bother him or interfere with his work.  He reported swelling in his ankles only if he engaged in physical activity such as running.   X-rays were normal, and the diagnosis remained ankle strains. 

In October 2011, the Veteran began physical therapy.  He again described pain and swelling in his ankles with increased activity.  On occasion when sitting for long periods, he noted pain when standing up.  However, ankle braces and motion control orthotics helped minimize the pain, as noted in a January 2012 physical examination report. 

Over the next year, the Veteran did not undergo any significant treatment other than general follow-up appointments as is seen in the treating record and based on the Veteran's hearing testimony.  At the hearing, the Veteran reported using the brace and taking prescribed pain medications.  He attempted physical therapy with limited results so he stopped.  Despite the use of conservative treatment measures, the Veteran's symptoms continued to worsen, as noted in the April 2013 VA examination.  

An MRI was performed in June 2012.  For the right ankle, there was moderate to large posterior subtalar joint effusion.  There was also mild talonavicular articular cartilage thinning with focal subarticular cyst formation and edema of the head of the talus.  It was noted this could be secondary to degenerative joint disease; however, the articular cartilage loss was less than expected for degenerative change of this magnitude.  The findings could also represent an osteochondral defect of the talar head within the spectrum of osteochondritis dissecans.

At the April 2013 VA examination, the Veteran reported having sharp pains in his left ankle once a week, and daily constant pain in his right ankle for hours at a time.  Range of motion tests revealed further reductions than what was seen in the May 2011 examination report.  The right ankle flexion was limited to 20 degrees with pain and extension limited to 10 degrees with pain.  The left ankle was better, but still worse than the May 2011 examination, with flexion limited to 25 degrees and extension limited to 15 degrees with no objective evidence of painful motion.  The Veteran noted wearing an ankle brace on the right ankle daily and on the left ankle once a month.  

By the hearing April 2015 hearing, the Veteran reported that he no longer ran; he was limited to walking to no more than a quarter mile each day, which in turn affected his ability to participate in excursions outside of his home with his family.  He also testified that he now needs surgery, which is slated to occur sometime this fall.  

After the hearing, the Veteran submitted an April 2015 treatment note from Dr. Jon Goldsmith.  The Veteran complained of significant ankle/foot pain, worse on the right.  He reported his past efforts at conservative care.  Examination showed tenderness at the talonavicular joint of each foot, with the right foot worse.  There was no instability of the joints, and he had normal, pain free motion of the joints of the feet and ankles, with normal muscle strength.  Dr. Goldsmith ordered x-rays and reviewed the results of those with the Veteran, along with MRI results.  He noted the "unusual pathology" at the talar head, and identified it as talar head osteochondral defect with arthritis.  The Veteran had an injection into the talonavicular joint, and continued conservative measures were discussed, along with the possibility of surgery on the right foot, probably fusion of the talonavicular joint to address the arthritis.

Although the MRI results indicate the presence of arthritis, the Veteran's ankle conditions would still be rated under Diagnostic Code 5271, since arthritis of a major joint is rated on the basis of limitation of motion and the Veteran is already receiving the minimum rating for each ankle.  See Diagnostic Code 5003, et. seq.  

In reviewing the evidence of record, even though the Veteran does not walk with a limp as an indicator of a marked level disability, range of motion in flexion and extension has, at times, been reduced by more than 50 percent, his ability to walk has been significantly impaired, and has required the use of a supportive braces for both ankles.  He also experiences chronic, at times intense, pain, which results in functional loss.  The Board finds these limitations are consistent with a marked level of disability in both ankles.  Accordingly, separate 20 percent ratings for each ankle is warranted.  As noted above, this is the maximum schedular rating available.

The Board now examines whether referral to the Director of Compensation Service for an extraschedular rating is warranted for the Veteran's ankle disabilities.  
 

D.  Extraschedular Consideration 

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, if the schedular rating does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The applicable rating criteria reasonably describe the Veteran's level of disability and symptomatology. The rating criteria is broad and encompasses all symptoms noted by the Veteran including pain, swelling, fatigability, limited motion, and reduced physical activity.  

However, even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted since step two is not satisfied. See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's ankle disabilities do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).   The Veteran has not been hospitalized for this condition during the period on appeal, and has continued to work full-time despite reports of decreased advancement opportunities.  Therefore, even if his disability picture was exceptional or unusual, referral for extraschedular consideration would not be warranted, even considering the combined effect of all of his service connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).


II. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, the Veteran filed his claim prior to his discharge from service, and as part of participating in that program, he required notice in March 2011 and provided a signed acknowledgment of such.  No additional notice was needed after service connection was granted and he disagreed with the ratings assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records were obtained, as were service treatment records, and the Veteran submitted relevant private records. 

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

Finally, the Veteran was provided with a hearing before the undersigned VLJ at the Lincoln RO in April 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the symptoms the Veteran experienced and the treatment he had received.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

An initial 20 percent rating, and no higher, for a left ankle disability is granted, subject to regulations governing the payment of monetary benefits.   

An initial 20 percent rating, and no higher, for a right ankle disability is granted, subject to regulations governing the payment of monetary benefits




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


